internal_revenue_service director exempt_organizations number release date date date department of the treasury p o box cincinnati ohio contact person identification_number telephone number employer_identification_number vil list dear this is in reply to your written request for approval of certain set-asides under sec_4942 of the internal_revenue_code you have been recognized as exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 of the code as we previously informed you we requested technical_advice about your request for advance approval of the set asides the attached copy of the technical_advice_memorandum sets forth the specific terms and conditions under which your request has been approved this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely enclosures unredacted copy of technical_advice_memorandum notice redacted copy of this letter redacted copy of technical_advice_memorandum lois lerner director exempt_organizations internal_revenue_service tege technical_advice_memorandum manager eodqa cincinnati oh taxpayer's name taxpayers address taxpayers id no years involved conference held legend taxpayer counties city hospital‘ hospital2 date clinics medical center total amount amount1 amount2 amount3 amount4 amount5 taxyear1 taxyear2 taxyear3 taxyear4 taxyear5 issue whether taxpayer's request to set_aside total amount over a period of months meets the suitability test for a set-aside under sec_4942 of the internal_revenue_code the code facts taxpayer is exempt under sec_501 of the code and classified as a private_foundation under sec_509 taxpayer was formed to facilitate and support healthcare services and programs in city and counties taxpayer was funded by the proceeds of the sale of a hospital facility by a city healthcare provider to a regional health care provider on date hospital1 a healthcare provider located in city sold all of its operating_assets to hospital2 a multiple facilities healthcare provider in the region both organizations are exempt under sec_501 of the code the sales agreement guarantees that hospital2 will continue healthcare operation in city for five years and gave taxpayer the right and option to repurchase the assets at fair_market_value if hospital2 proposes to close the healthcare facility in city the option to repurchase shall terminate fifteen years after the date of sale a primary purpose of taxpayer is to exercise the option if the opportunity arises to ensure that the healthcare facility continues to operate in the community in post-conference letters dated date and date taxpayer amended and supplemented its requests of set-asides taxpayer is requesting the set-aside of total amount of which amount1 is set_aside in taxyear1 amount2 in taxyear2 amount3 in taxyear3 amount4 in taxyear4 and amount5 in taxyear5 the set_aside of total amount will be used in exercising its option to reacquire the healthcare facility if hospital2 decides to close the facility the reacquisition will enable taxpayer to maintain hospital and other healthcare services for residents of city and counties if the healthcare facility is not purchased taxpayer will use the amount of set-aside to assist in funding the relocation and expansion of clinics a medical clinic of medical center which is owned and operated by hospital2 clinics is in the city campus of medical center and will be relocated to a vacant long-term wing of the hospital facility the relocation and expansion of clinics the project is estimated to cost dollar_figurex and will include design costs construction costs equipment purchase parking lot improvements and other improvements taxpayer has received a written estimate of the total estimated cost of the project including the estimated cost for phase of the relocation work of approximately of the total estimated cost of the project taxpayer also has current and post-construction floor plans taxpayer represents that hospital2 is involved in the funding of the project and the availability of taxpayer's fund for it will act as a catalyst for community financial support for the project taxpayer will distribute the total amount set-aside within months after the date of the first set-aside applicable law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period sec_4942 of the code defines the term undistributed_income to mean with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount to mean with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions in the year in which set_aside but not in the tax_year in which actually paid it the requirements of sec_4942 and this paragraph b are satisfied the requirements of this paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set- aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test described in sec_53_4942_a_-3 if the suitability test or cash distribution test is otherwise satisfied the month period far paying the amount set_aside may for good cause shown be extended by the commissioner sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set_aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or similar exempt activity of the private_foundation or a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain approval of the set-aside under the suitability test by applying before the end of the taxable_year in which the amount is set_aside sec_52 a -3 b i e of the regulations provides that a private_foundation must include a statement by an appropriate foundation_manager as defined in sec_4946 that the amounts to be set_aside will actually be paid for the specific project within a specified period of time that ends not more than sixty months after the date of the first set-aside or a statement showing good cause why the period for paying the amount set_aside should be extended including a showing that the proposed project could not be divided into two or more projects covering periods of no more than months each and setting forth the extension of time required revrul_77_7 1977_1_cb_354 held that a private foundation’s set_aside of accumulated funds to endow a specific building project of an unrelated public charity is a set-aside of funds for a specific project as such term is defined in sec_53_4942_a_-3 of the regulations in revrul_74_450 1974_2_cb_388 a private_operating_foundation planned to set-aside excess earnings for four years to fund a four-year construction plan of converting a portion of its newly acquired land into an extension of its existing wildlife sanctuary and the remainder into a public park the ruling held that the private operating foundation’s plan accomplishes sec_170 purposes and constitutes a specific project for which an amount may be set_aside and treated as a qualifying_distribution under sec_4942 analysis taxpayer’s proposed project for the proposed relocation and expansion of the clinics is like the charitable projects described in rev ruls and and qualifies as a set_aside within the meaning of sec_4942 of the code and the accompanying regulations taxpayer has established to our satisfaction that the relocation and improvement is better accomplished by a set_aside than by immediate payment of funds and the amount of the set_aside will be paid for the relocation and improvement within five years unless some or all of such funds are first utilized for the repurchase of the healthcare facility taxpayer’s proposal to repurchase the healthcare facility is a contingent proposal that does not qualify as a set_aside within the meaning of the code and regulations the repurchase cannot be accomplished by immediate payment of funds but it is speculative whether the repurchase will occur within years or even within the year period thus the repurchase does not meet the requirement under sec_4942 that the foundation establish that the amount set_aside will be paid within years our analysis that taxpayer’s clinics project qualifies as a set_aside under sec_4942 is not changed by the fact that the contingency may occur that would cause taxpayer to use some or all of the clinics set_aside funds to repurchase the healthcare facility prior to use for clinics under the year requirement the facts establish to our satisfaction that the clinics project is a serious and significant charitable endeavor of taxpayer that will be fulfilled barring the occurrence of a double contingency --- closing of a hospital and the decision by taxpayer to exercise an option to purchase used assets at fair_market_value therefore taxpayer's total set-aside of the total amount in which amount sec_1 amount sec_2 amount sec_3 amount sec_4 and amount sec_5 will be set_aside in taxyear1 taxyear2 taxyear3 taxyear4 and taxyear5 respectively meets the requirements of sec_4942 and the amounts set_aside constitute qualifying distributions under sec_4942 taxpayer must provide evidence of set-aside as required under sec_53_4942_a_-3 of the regulations under that section any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates the set-aside must be taken into account in determining the foundation's minimum_investment_return under sec_53_4942_a_-2 of the regulations and any income attributable to a set- aside must be taken into account in computing adjusted_net_income under sec_53 a - d further the amount of a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or quoted as precedent - end -
